DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shunt flow passage (claim 1), inner nest (claim 5), and the outer mantle (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "13" and "23" have both been used to designate housing (improperly 23 on page 8 line 2), "24" and "34" have both been used to designate intermediate space (improperly 24 on page 6 line 26), and "30" and "3" have both been used to designate control valve (improperly 3 in claim 4).  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both closing body and housing and “24” has been used to designate both lower end and intermediate space.  


Claim Objections
Claims 1-7 are objected to because of the following informalities:  the claims are clearly a machine translation, and rife with grammatical errors.  Appropriate correction is required.
By way of non-limiting examples, Claim 1 lines 4-5 recites “wherein the pushed in and pulled out states of the pushbutton (27) set the closed respectively open states of the piston valve”.  Claim 1 lines 14-16 recites “in the interior of the housing (13) between the valve piston (17) and the control valve (30) and intermediate space (34) is formed and the size of the intermediate space (34) depends on the momentary position of the valve piston”. Claim 2 line 3 recites “is greater that e size”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner cavity" in line 10 and Claim 3 recites the limitation "the outer mantle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4-7 are rejected based upon their dependence from claims 1.
Claim 1 further recites the limitation “between the pushbutton and the valve piston there is no mechanical connection” in lines 25-26.  Spring 26 connects the push button 27 to the closing body 23.  Spring 25 connects the closing body 23 to the valve piston 17.  It is unclear how these elements are not mechanically connected to each other when it is clear that they do connect through the closing body and the springs.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalmasso (U.S. Patent 7,273,205).
Regarding claim 1, Dalmasso discloses a piston valve 10 comprising a hollow housing 14 with a longitudinal axis 141, an inlet 50 provided in the housing, an outlet (at 106 and 190) communicating with the inlet only through the piston valve and a pushbutton 230 that can be moved in and out direction compared to the housing wherein the pushed in and pulled out states of the pushbutton set the closed respectively open states of the piston valve, comprises furthermore a valve piston 114 with two opposite end faces 126/132 and arranged in the hollow interior of the housing and guided for displacement along said longitudinal axis, a valve seat 68 provided on an element extending normal to said longitudinal axis, wherein in an extreme position of the valve piston when it is pressed to the valve seat the piston valve is in closed state (FIG 1), and the inlet is led through a passage (124/88) into the inner cavity of the housing so that in the closed state of the valve piston a lower portion 132 of the valve piston closes said passage, characterized in that a control valve 12 is arranged in the inner cavity of the housing in a predetermined axial distance from the valve seat and the opening and closing of the control valve is controlled by the position of the pushbutton, and in the interior of the housing between the valve piston and the control valve and intermediate space 274 is formed and the size of the intermediate space depends on the momentary position of the valve piston, and a shunt flow passage 124 is provided between the two end faces of the valve piston providing a small fluid flow, wherein the cross section of the shunt passage is smaller than the flow cross section (between 156) of said control valve when being in open state, and above the control valve the inner cavity of the housing defines an upper space (at 190 and 256) between the control valve and the pushbutton, a spring 268 is arranged in the upper space that presses the control valve to its closing direction, and in said intermediate space a further spring 138 is arranged that presses the valve piston to take a closed position, and the housing comprises a passage (between 156) that interconnects the interior space under the valve seat with said upper space, and between the pushbutton and the valve piston there is no mechanical connection, and the pushbutton controls the valve piston only by utilizing the established fluid flow and the associated pressure patterns (FIG. 1-6; Col. 2 ln 63-Col. 3 ln 23, Col. 3 ln 40-67, Col. 4 ln 24-Col. 7 ln 18, Col. 8 ln 26-Col. 9 ln 54).
Regarding claim 3, Dalmasso discloses along the outer mantle of the valve piston at least one axial cut (at 124) is provided and this constitutes said shunt passage or at least a portion thereof (FIG. 1-6; Col. 4 ln 24-51).
Regarding claim 4, Dalmasso discloses a closing body 140 is fixed to the upper part of the housing, and the control valve has a valve seat 156 made in the lower end of the closing body that has a hollow interior constituting said upper space, and said pushbutton is guided and sealed in said closing body, and the control valve is operated by a shaft 260 lead through said upper space and connected to the pushbutton, and the spring biasing the control valve is arranged around the shaft (FIG. 1-6; Col. 5 ln 13-41).
Regarding claim 5, Dalmasso discloses the valve piston comprises an inner nest (where the bottom of spring 138 rests) receiving and supporting an end of the spring, an outer ring (126/118) is arranged around the inner nest having an upper face (at 126 and top of 118), and in the fully open state of the piston valve this upper face abuts the lower end of the closing body (see FIG. 3) (FIG. 1-6).
Regarding claim 6, Dalmasso discloses the closing body is fixed in the housing in a sealed way which allows its turning around the longitudinal axis (the entire valve can rotate about the axis, so the closing body, by way of being a part of the valve, can rotate about the axis) (FIG. 1-6).
Regarding claim 7, Dalmasso discloses the opening and closing of the piston valve can be delayed compared to the moments of pushing the pushbutton by means of adjusting the cross section of said shunt passages (FIG. 1-6).  
By adjusting the diameter of the openings 124, the rate by which pressure traverses throughout the system will be effected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmasso in view of Sun (U.S. Patent 8,020,833).
Regarding claim 2, Dalmasso discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Dalmasso is silent regarding a radial groove (19) is provided on the outer surface of the valve piston (17) and a ring (20) made of a resilient material is inserted in the groove (19), wherein the width and/or depth of the groove (19) is greater that e size of the ring (20) and the so resulting gap constitutes said shunt passage or at least a portion thereof.
However, Sun teaches a radial groove (notch in 28 accommodating 74) is provided on the outer surface of the valve piston 28 and a ring 74 made of a resilient material is inserted in the groove (the seal 74 extends the entire width of the groove, the radially outermost portion of the seal terminating at the vertical portion of the plug 28), wherein the width and/or depth of the groove (specifically the vertical depth) is greater than the size of the ring and the so resulting gap (best seen in FIG. 5) constitutes said shunt passage or at least a portion thereof (FIG. 4-7; Col. 4 ln 12-40).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Dalmasso by adding a groove and a ring to the outer surface of the piston 114 of Dalmasso at the circular angled sealing surface 134, the radially outermost portion of the seal terminating at the vertical portion of the plug thus establishing the beginning of the shunt passage, the groove being deeper than the ring, as taught by Sun, for the purpose of providing a more stable and thorough seal between the piston and the seat. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dreibelbis (U.S. Patent 4,576,195) and Baret (U.S. Patent 4,275,764) illustrate valves similar to the piston valve of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/               Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/               Supervisory Patent Examiner, Art Unit 3753